            Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 1 of 18




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com
gregory@granitepeaklaw.com

Attorneys for Defendant Medport, LLC


                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                             Cause No. 19-CV-48-F

Plaintiff

v.

JOHN H. SCHNEIDER and MEDPORT, LLC,                   DEFENDANTS RESPONSE TO
                                                      PLAINTIFF’S MOTION FOR PARTIAL
                                                      SUMMARY JUDGMENT
Defendants



        Defendants John H. Schneider and MEDPORT, LLC hereby file their response to Plaintiff’s

Motion for Partial Summary Judgment on Plaintiff’s claim that Defendants breached the

confidentiality clause of the Settlement Agreement by posting notes from third-party interviews

about Biles past conduct, and for Plaintiff’s request for an award of liquidated damages and a

permanent injunction against Schneider from publicizing confidential information. For the reasons

set forth herein, this Court should deny Plaintiff’s Motion.

                                   A.     LEGAL STANDARD

        Summary judgment is appropriate when there is no genuine issue as to the material facts

and the moving party demonstrates it is entitled to judgment as a matter of law. Fed. R. Civ. P.
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 2 of 18




56; see also Wayt v. Miller, 2002 WL 32443035, D. Wyoming (2002). The relevant inquiry

regarding a motion for summary disposition is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 US 242, 251-52 (1986).

        Rule 56(c) requires the moving party to cite to particular parts of materials in the record to

show that the cited materials do not establish a genuine dispute. According to the Supreme Court,

“…the plain language of Rule 56(c) mandates the entry of summary judgment … against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 US 317, 322 (1986).

                                        B.      DISCUSSION

        1. THE PHRASES AT ISSUE IN THIS MATTER WERE IN THE PUBLIC
           RECORD AND NOT SUBJECT TO THE CONFIDENTIALITY PROVISION OF
           THE SETTLEMENT AGREEMENT

        The confidentiality provision of the Settlement Agreement at issue herein states in relevant

part:

        The parties agree to keep the details and amount of the settlement confidential,
        including keeping all matters not currently in the public record (defined as the
        Court files and documents or newspapers) confidential, and they will not reveal
        confidential matters to any persons or entities unless required to do so according to
        law. It is specifically stated that this provision will not prevent any party from
        testifying in any proceeding if required to do so according to law. Nothing in this
        Settlement Agreement prevents any party from testifying truthfully as required or
        instructs him to testify in a particular manner. Moreover, the parties may disclose the
        terms of this Settlement Agreement to their own professionals (i.e., lawyers,
        accountants, tax specialists) employed as necessary for professional advice.
        Plaintiff’s Exhibit A, Settlement Agr., p.4.


        Plaintiff alleges that the Bonner Stinson interviews were confidential and that the

publication on healthcare-malpractice.com of select excerpts from these interviews was in violation

of the confidentiality provision. Plaintiff’s Mtn for Partial Summary Judgment [Doc. 74], p. 11.


                                              Page 2 of 18
           Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 3 of 18




Plaintiff’s argument is misplaced because these same excerpts, largely about alcohol abuse and

bullying, were often stated, quoted and used in the underlying litigation1 prior to the execution of

the Settlement Agreement, and were therefore in the public record, contrary to Plaintiff’s assertion

that “the Bonner Stinson Interviews were not published in the public record (“Court files and

documents or newspapers”) during the defamation case.” Plaintiff’s Mtn for Partial Summary

Judgment [Doc. 74], p. 11. Moreover, Plaintiff’s allegation that Dr. Schneider “published the

Bonner Stinson interviews” is false; only brief, select excerpts from these lengthy 64 pages of

interviews were published on healthcare-malpractice.com and therefore it is misleading to imply

that these interviews were published in toto.

          In one of his affirmative defenses in the underlying litigation (part of the “Court files” that

were in the public record and not confidential), Schneider stated:

          Plaintiff’s action is barred by truth because the allegations regarding Plaintiff
          contained in the flier are largely true in that Plaintiff has been sued several times,
          Plaintiff was drinking alcohol and driving, Plaintiff plead guilty to driving under the
          influence (the exact BAC unknown because Plaintiff refused to undergo the BAC
          examination and, therefore, voluntarily lost his driver’s license instead), upon
          information and belief Plaintiff has engaged in unlawful possession of controlled
          substances, and Plaintiff has had poor surgical outcomes.
          Doc. 13, Case No. 2:11-cv-00366-NDF; Answer and Counterclaim; ¶39.

It is clear from this affirmative defense in ¶39 of the Answer and Counterclaim that allegations of

Biles’ drinking were part of the “public record” in the underlying case and therefore these

allegations do not constitute “confidential matters” under the Settlement Agreement. See also, Id.

at ¶43a (“Plaintiff [Biles] has voluntarily injected himself into the controversy by drinking alcohol

and driving…” which is “a course of conduct that is illegal and is bound to invite attention and

comment” because Wyoming “uses a public booking system that displays photographs and charges

of people arrested.”)


1   Biles v. Schneider, No. 2:11-cv-00366-NDF (D. Wyo. Dismissed June 18, 2012)


                                                Page 3 of 18
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 4 of 18




       Schneider elaborates in another affirmative defense in the underlying litigation that Biles,

through his conduct, has made the public aware of certain behaviors that were later described on

healthcare-malpractice.com, to wit:

       Plaintiff is himself responsible for negative public perceptions regarding him and his
       personality because Plaintiff is known to and/or has: often consumed alcohol while
       driving; consumed alcohol while driving with employees while engaged in the course
       and scope of business; allows or has allowed his wife – a non-medically trained
       individual – to provide point of contact care for his patients (and may bill Medicare,
       Medicaid and/or insurance companies for these services); engaged in medical
       decision-making while under the influence of alcohol; bad-mouths other physicians
       and medical personnel; engages in subversive conduct toward other physicians;
       creates conflict with his employees and the employees of other physicians; waived a
       gun around his office and pointed that gun at an employee and commanded that the
       employee “dance”; fails to pay people who provide goods and services at the ranch
       owned by Plaintiff (or a company he controls); has failed to uphold or fulfill
       contractual obligations and commitments to parties connected to ranch activities
       and/or business ventures and other acts which create and foster the bad reputation
       he created for himself.
       Doc. 13, Case No. 2:11-cv-00366-NDF; Answer and Counterclaim; ¶43b.

       This affirmative defense (¶43b) in the underlying litigation contained information that

became part of the “public record” (i.e., those “[c]ourt files and documents or newspapers”) that

were not protected by the confidentiality provision of the Settlement Agreement. The information

in this affirmative defense is the same information that was published on healthcare-

malpractice.com, for example where “Barb from Xray” states that, “Dr. Biles had a rifle in his hand

aimed at me and said ‘dance, Barb, dance’.” See Plaintiff’s Exhibit G, p. 3. Compare this statement

on the webpage with the core allegation in ¶43b of Schneider’s original affirmative defense above

(Biles “waived a gun around his office and pointed that gun at an employee and commanded that

the employee “dance”). These allegations are clearly the same, as there was only one gun incident

at work involving Biles and Barb Kessler, and numerous people2 were knowledgeable about or


2Including Dr. Emery, Jeff Lapp, Dr. Schmidt, Sandie Jones, Scott Wilson, Jesserae Graham
Baker, Barbara Carlson, attorney DiLorenzo, and many others. See pp. 9-13 of Plaintiff’s Exh. C.


                                            Page 4 of 18
          Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 5 of 18




involved in this incident. See Plaintiff’s Exhibit C, pp. 9-13, including Letter from Cody attorney Robert

J. DiLorenzo to Barbara Carlson of Big Horn Orthopedic Clinic about the gun incident involving Biles from

September 5, 2006.

        There is also a quote from Debbie Nilsen, taken from the Bonner Stinson interviews and

part of Schneider’s previous affirmative defense, where Ms. Nilsen describes going to Biles’ ranch

and observing him drink and drive. See Plaintiff’s Exhibit C, Doc. 58-12, pp. 33-34. This is the same

exact allegation made in the affirmative defense ¶43b above (Biles “consumed alcohol while

driving with employees while engaged in the course and scope of business.”). This type of

information, part of the “court files and documents,” is clearly outside the scope of the

confidentiality clause and raises a genuine issue of material fact as to whether this information was

already part of the public record at the time the Settlement Agreement was entered.

        The same is true for the statement from Biles’ previous physician assistant Mr. Harley

Morrell. On healthcare-malpractice.com, Morrell is quoted as “PA Harley,” who states that he saw

Biles “drink at work” and “smelled alcohol on his breath during the workday.” See Plaintiff’s Exhibit

G, p. 4. This is the same allegation made in affirmative defense ¶43b above from the underlying

litigation (Biles “engaged in medical decision-making while under the influence of alcohol.”). Even

in his interview, Mr. Morrell states that he made a complaint to the Wyoming Board of Medicine

about Biles’ drinking after he left the employment of Dr. Biles (See Plaintiff’s Exhibit C, p. 32),

which supports the fact that this information was not only part of the “court files and documents”

in Biles v. Schneider, but it was also part of the record of alcohol-related employment information

that was reported to the Wyoming Board of Medicine (by Morrell) and to the CEO of West Park

Hospital in Cody (by Schneider), after a nurse reported that Biles’ came to the operating room

impaired (See Plaintiff’s Exhibit C, p. 60).




                                               Page 5 of 18
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 6 of 18




        Further proof that the information posted on healthcare-malpractice.com was publicly

available before the Settlement Agreement was entered comes from Plaintiff Biles’s brief in

Opposition to Defendants’ Motion to Release Deposition of Lisa Shaurette Fallon in the

underlying civil litigation (case no. 11-CV-366F, Doc. 18). See Defendants’ Exhibit A, Doc. 18,

filed 02/24/12. In the exhibits attached to that brief, which are also part of the underlying “court

files and documents” exempt from confidentiality, numerous allegations are made against Biles

that also appear in substantially similar form on healthcare-malpractice.com.

        For example, in Document 18-1 from the underlying litigation titled “Answers to

Interrogatories,” it is stated (either by Fallon and/or Schneider) that “Jones referred to Biles as a

‘bear and asshole’ and he demanded his employees go into ‘damage control’ after Biles got

arrested. Defendants’ Exhibit C, Doc. 18-1, p. 1; see also Defendants’ Exhibit D. The document goes on

to state that, “Jones also confirmed to Schwindt that Dr. Biles former and current employees

complained that he frequently drove and drank, coming from clinics and the hospital, picking up

his favorite drink, Crown Royal from several of the liquor stores around town.” Id. This document

is replete with specific names (including Morrell, Stacia Jensen, and other physicians) who describe

Biles drinking behavior (“he would routinely pick up a fifth of whiskey and drink and drive home

from clinics…”); his abusive behavior (“[t]he other story from that office was that Dr. Biles had

pulled a rifle out and aimed it at radiology worker in their office and no one wanted to work in

that building near Dr. Biles.”); and the reason behind the flyer (“… to warn people of a monster

and a bully whose alcohol abuse is legendary and who believes he is above the law. He has hurt

many professionals and threatens the lives of every person who lives in that community when he

drives or shows up to the operating room drunk.).” Id. at p. 4; see also Defendants’ Exhibit D, Doc. 18-

2, Defendant’s Answers to Plaintiff’s Interrogatories, which contains the same information.




                                             Page 6 of 18
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 7 of 18




       Similar commentary appears on healthcare-malpractice.com, where Ms. Nilsen describes

the “Crown Royal and Coke” drunk by Biles, and where Jesse the X-ray Tech describes how Biles

“holds a lot of power over his employees.” Plaintiff’s Exhibit G, p.3. These descriptions on the

webpage are substantially similar to the allegations above that Biles drank “Crown Royal” and

“demanded that his employees go into damage control.” In essence, Biles held such power over his

employees that he was able to demand that they burnish his personal image outside the scope of

his medical practice after his arrest. Even the comment from Fallon that Biles is a “monster and a

bully” constitutes the same description from Jesse the X-ray Tech that Biles is “cruel and vindictive

and they are all (anyone who has worked for him) completely afraid of him.” All of these

allegations and comments on healthcare-malpractice.com were describing the same set of incidents

involving Biles that were already in the public record from the underlying litigation. As such, these

comments on healthcare-malpractice.com were not confidential and no breach of the Settlement

Agreement’s confidentiality clause occurred when these comments were posted to healthcare-

malpractice.com.

       2. PLAINTIFF’S REFERENCE TO THE RULES OF CIVIL PROCEDURE TO
          INTERPRET THE SETTLEMENT AGREEMENT GOES BEYOND THE
          MEANING ESTABLISHED IN THE AGREEMENT


       Plaintiff’s argument that the interviews are “trial preparation materials” under Fed. R. Civ.

P. 26(a)(3) [sic] and Wyo. R. Civ. P. 26(b)(3), and therefore constitute “confidential materials”

under these rules is both a strained interpretation of the rules of civil procedure and goes beyond

the definition established in the Settlement Agreement for what constitutes confidential

information and non-confidential information. This court should decline to interpret the

confidentiality provision of the Settlement Agreement in the context of the rules of civil procedure

because the use of the phrase “public record” in the Agreement is sufficiently defined to

encompass the published comments about Biles as non-confidential.


                                             Page 7 of 18
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 8 of 18




        Reading the confidentiality provision in the context of the civil rules of procedure asks the

court to rely on language outside of the agreement to interpret the agreement’s meaning, which is

inappropriate when the meaning of “public record” is unambiguous in the Settlement Agreement.

As the Wyoming Supreme Court articulated in Amoco Production Co. v. EM Nominee Partnership Co.,

2 P. 3d 534, 540 (Wyo.2000):

        According to our established standards for interpretation of contracts, the words
        used in the contract are afforded the plain meaning that a reasonable person would
        give to them. Doctors' Co., v. Insurance Corp. of America, 864 P.2d 1018, 1023
        (Wyo.1993). When the provisions in the contract are clear and unambiguous, the
        court looks only to the "four corners" of the document in arriving at the intent of the
        parties. Union Pacific Resources Co., 882 P.2d at 220; Prudential Preferred Properties, 859
        P.2d at 1271. In the absence of any ambiguity, the contract will be enforced according
        to its terms because no construction is appropriate. Sinclair Oil Corp. v. Republic Ins.
        Co., 929 P.2d 535, 539 (Wyo.1996); Prudential Preferred Properties, 859 P.2d at
        1271.

        The court should not re-write the definition of “public record” under the guise of

interpretation, and so long as there is no ambiguity, the court is “bound to apply contracts as they

have been scrivened.” Id. at 540 (citing McMurry Oil Co. v. Deucalion Research, Inc., 842 P.2d 584,

588 (Wyo.1992); Kidd v. Kidd, 832 P.2d 566, 570 (Wyo.1992) (internal citations omitted). Under

the rules of contract interpretation, the phrase “court files and documents” is sufficiently broad to

encompass the Bonner Stinson interviews, which clearly constitute “documents” that were related

to the underlying litigation.

        Even Plaintiff’s assertion that the interviews are confidential under the rules of civil

procedure is a wrong interpretation because these rules allow discovery of the Bonner Stinson

interviews. These rules of civil procedure pertain to the discoverability of trial preparation

materials (“documents and tangible things”) prepared in anticipation of litigation or trial, subject

to the substantial need/undue burden test with respect to fact work product. See Frontier Refining,

Inc. v. Gorman-Rupp Co., Inc., 136 F. 3d 695, 704, FN 12 (10th Cir. 1998) (“Rule 26(b)(3) prevents


                                              Page 8 of 18
         Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 9 of 18




discovery of an attorney’s work product unless (1) the discovering party can demonstrate

substantial need for the material and (2) the discovering party is unable to obtain the substantial

equivalent of the material by other means without undue hardship.”)

       In discussing the discoverability of an attorney’s work product, the U.S. Supreme Court

stated in Hickman v. Taylor, 329 U.S. 495, 512 (1947):

       We do not mean to say that all written materials obtained or prepared by an
       adversary's counsel with an eye toward litigation are necessarily free from discovery
       in all cases. Where relevant and non-privileged facts remain hidden in an attorney's
       file and where production of those facts is essential to the preparation of one's case,
       discovery may properly be had. Such written statements and documents might, under
       certain circumstances, be admissible in evidence or give clues as to the existence or
       location of relevant facts. Or they might be useful for purposes of impeachment or
       corroboration. And production might be justified where the witnesses are no longer
       available or can be reached only with difficulty. Were production of written
       statements and documents to be precluded under such circumstances, the liberal
       ideals of the deposition-discovery portions of the Federal Rules of Civil Procedure
       would be stripped of much of their meaning. But the general policy against invading
       the privacy of an attorney's course of preparation is so well recognized and so essential
       to an orderly working of our system of legal procedure that a burden rests on the one
       who would invade that privacy to establish adequate reasons to justify production
       through a subpoena or court order.


       Here, Plaintiff’s interpretation of the Bonner Stinson Interviews as categorically

“confidential” under the rules of civil procedure is inaccurate because the contents of these

interviews are wholly factual and devoid of any attorney mental impressions from Bonner or

Stinson because their paralegal at the time, Sarah Thomas, conducted the interviews. Even Ms.

Thomas adds virtually no editorializing or mental impressions to the interviews.

       A review of the interviews by Ms. Thomas shows that she is largely quoting or paraphrasing

third-party witnesses who describe Biles’ past behavior, witnesses who also described Biles as a

“drunk” or a “bully,” phrases central to Plaintiff’s earlier allegations of defamation and his new

claims for breach of the confidentiality provision of the Settlement Agreement. As such, these



                                            Page 9 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 10 of 18




interviews were discoverable under Rule 26(b)(3) and would likely have been produced by Bonner

Stinson because the interviews were relevant to their affirmative defenses and counterclaims in the

defamation suit. See, e.g., Defendants’ Exhibit B, Counterclaim ¶¶22-24, ECF Doc. 13, p. 12 (“Then,

John Schneider as chief of surgery for West Park Hospital received complaints of Biles taking care

of patients while under the influence of alcohol. John Schneider addressed this matter with Biles

in direct conversation. Biles denied taking care of patients while under the influence of alcohol.

This further angered Biles and his animosity toward John Schneider was apparent.”).

       Furthermore, Plaintiff’s reference to Rule 26(b)(3) should be discarded because the “public

record” exception of the confidentiality provision specifically encompasses information (“matters”)

related to “Court files and documents or newspapers.” Not only were excerpts from the Bonner

Stinson interviews part of the “court files,” but the entire Bonner Stinson interview notes also

constitute “Court documents” that Plaintiff describes as “work product” from Bonner Stinson.

The fact that the confidentiality provision exempts both “court files” and “court documents” is

significant. Court files are generally defined as those documents “filed” with the court. However,

the phrase “court documents” means anything that was generated as a “document” related to the

underlying litigation, separate from court files, which would clearly encompass written witness

interview statements that are devoid of attorney “work product.”

       For these reasons, the court should deny Plaintiff’s motion for partial summary judgment

because it is not an “undisputed fact” that the Bonner Stinson interviews were intended to be

confidential by the parties when the core allegations contained in these interviews regarding Biles’

drinking and workplace behavior are virtually identical to the information posted on healthcare-

malpractice.com.

       3. DEFENDANTS DID NOT BREACH THE CONFIDENTIALITY PROVISION
          BECAUSE THE TERMS “ALL MATTERS” AND “CONFIDENTIAL MATTERS”
          ARE AMBIGUOUS WHEN APPLIED TO THE PHRASE “BILES ESCAPES
          JUSTICE”


                                            Page 10 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 11 of 18




        While the phrase “public record” is sufficiently defined to encompass the Bonner Stinson

interviews because the same excerpts of these interviews were part of the court files, and the

interviews themselves constitute court documents, the same cannot be said of the phrase “all

matters” and “confidential matters.” The Settlement Agreement is vague, indefinite and

ambiguous in its use of the phrase “all matters” and “confidential matters” with respect to the

scope of what is confidential, even when this phrase is limited by the term “public record.” The

phrase “[a]ll matters” in the confidentiality provision is so broad as to be indefinite because it

threatens to silence all speech by Schneider that even mentions Biles’ name if such words or

phrases weren’t uttered or used in the underlying litigation’s “files and documents.”

        The phrase “Biles Escapes Justice” is a perfect example of why Plaintiff’s interpretation of

the confidentiality clause is ambiguous and overbroad. Plaintiff argues that the use of this phrase

on a webpage about Biles on healthcare-malpractice.com violates the confidentiality provision of

the Settlement Agreement because the phase did not exist “in the public record prior the [sic]

execution of the settlement agreement.” Plaintiff’s Mtn for Partial Summary Judgment [Doc. 74], p. 11.

Essentially, Plaintiff interprets the confidentiality provision so broadly as to encompass any phrase

about Biles that was not actually used in the underlying litigation, bringing the phrase “Biles

Escapes Justice” within the “all matters” scope of the confidentiality provision because this phrase

wasn’t previously part of any identifiable “court file” or “court document.”

        The problem with this interpretation is that the phrase “Biles Escapes Justice” was not even

a “matter” contemplated at the time the Settlement Agreement was entered. It cannot be said as a

matter of law that this phrase was within the contemplated scope of those “matters” that were

supposed to be kept confidential. Merriam-Website defines the word “matters” as “the events or




                                             Page 11 of 18
          Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 12 of 18




circumstances of a particular situation3.” Under this common definition, matters are related to

specific events or circumstances. However, the phrase “Biles Escapes Justice” does not actually refer

to any specific event or circumstance because it is simply the title of the page about a topic of

public concern, namely conduct that implicates a physicians’ ability to practice medicine.

Moreover, to the extent this phrase touches on “matters” that were connected to the underlying

litigation, the phrase is likely referring to Biles bullying and alcoholism that were clearly part of the

“public record” of court “files and documents” when the Settlement Agreement was entered.


         4. The Absolute Litigation Privilege Grants Immunity to Schneider to Use the Posted
            Information for Litigation Purposes

         The Wyoming Supreme Court has recognized the absolute litigation privilege in the

context of publishing defamatory information in a judicial proceeding. See Abromats v. Wood, 213

P. 3d 966, ¶9 (Wyo. 2009). Under the privilege, “a witness is absolutely privileged to publish

defamatory matter concerning another in communications preliminary to a proposed judicial

proceeding or as a part of a judicial proceeding in which he is testifying, if it has some relation to

the proceeding." Id., quoting Restatement (Second) of Torts § 588 (1977). The Wyoming Supreme

Court has further found that “witness immunity” extends “to the preparation of affidavits of

potential witnesses in Elmore v. Van Horn, 844 P.2d 1078 (Wyo.1992).

         Moreover, courts in a number of jurisdictions have concluded that the absolute litigation

privilege is applicable to breach of contract actions, at least where immunity from liability is

consistent with the purpose of the privilege. See Kelly v. Golden, 352 F.3d 344, 350 (8th

Cir.2004) (holding that Missouri's absolute privilege precluded liability for an alleged breach of a

nondisparagement/confidentiality agreement based on statements made in a judicial

proceeding); Ellis v. Kaye-Kibbey, 581 F.Supp.2d 861, 880-81 (W.D.Mich.2008) (predicting that the


3   https://www.merriam-webster.com/dictionary/matters accessed May 18, 2020.


                                             Page 12 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 13 of 18




Michigan Supreme Court would hold that the absolute litigation privilege "preclude[s] breach-of-

contract liability [for] one who gives testimony or produces information in a judicial proceeding —

at least to the extent that such action was necessary to comply with a subpoena or other order (and

perhaps even if the communication was made in court in a judicial proceeding but not required by

any subpoena or court order)"); Wentland v. Wass, 126 Cal.App.4th 1484, 1492, 25 Cal.Rptr.3d

109 (2005) ("whether the litigation privilege applies to an action for breach of contract turns on

whether its application furthers the policies underlying the privilege"); Tulloch v. JPMorgan Chase &

Co., 2006 WL 197009, at *5 (S.D.Tex. Jan.24, 2006) (concluding that Texas law of absolute

privilege bars all claims — regardless of the legal theories on which they are based — seeking

"defamation damages," meaning damages for injuries "flowing from the communication of

allegedly false statements during a judicial proceeding").

       Plaintiff argues that Schneider posted copies of the Bonner Stinson witness interview

notes, including in the case United States v. Schneider, 1:17-CR-00077-SPW (D. Mont. filed June 22,

2017) (the “bankruptcy criminal case”), “for no good reason.” Plaintiff’s Mtn for Partial Summary

Judgment [Doc. 74], p. 11. First “good reason” is not the applicable legal standard to the absolute

litigation privilege in Wyoming; instead the standard is simply whether the published information

has some relation to the proceeding. In his bankruptcy criminal case, Schneider sought to stay his

sentence from Judge Watters, arguing that his counsel failed to present evidence to the court that

“could have demonstrated that Defendant Schneider did not engage in any criminal activity in the

Biles v. Schneider lawsuit.” Schneider then introduced document 58-12 as Exhibit L (the Bonner

Stinson interviews) as evidence to support his contention that he did not act with criminal intent

in the underlying Biles matter, after Judge Watters stated in Schneider’s sentencing hearing that

Schneider engaged in “criminal thinking” in the Biles case.




                                            Page 13 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 14 of 18




       Schneider’s reply brief to the United States’ Objection to Stay of Sentence sought to refute

“the spurious implications arising from Plaintiff’s allocution and the testimony of unsworn and

unexamined witnesses presented by Plaintiff, both of which caused severe prejudice and undue

bias during the sentencing hearing of Defendant Schneider on August 15, 2018.” See Defendants’

Exhibit E, p. 7. Under the absolute litigation privilege, Schneider has a right to publish the Bonner

Stinson interview notes because they had “some relation” to his criminal bankruptcy case, as these

interview notes are relevant to how and why Schneider became involved in the Biles litigation, they

served to rebut the United States’ allegations against Schneider, and Judge Watters’ allegation that

Schneider engaged in “criminal thinking.” Under Wyoming law, this is a sufficient basis to allow

Schneider to publish these notes without breaching the confidentiality provision of the Settlement

Agreement.


       5. THE LIQUIDATED DAMAGES CLAUSE OF THE SETTLEMENT
          AGREEMENT IS NOT A GENUINE PRE-ESTIMATE OF LOSS

       Plaintiff argues that the liquidated damages clause in the Settlement Agreement represents

a “reasonable forecast of just compensation for the harm that is caused by the breach” and that the

“breach is one that is incapable or very difficult of accurate estimation” under the standard set

forth by the Wyoming Supreme Court in G.C.I., Inc. v. Haught, 7 P.3d 906, 910-11 (Wyo.2000).

Without citing any evidence, Plaintiff argues that the $250,000 liquidated damages amount was a

“reasonable forecast of just compensation.” First, there is no evidence that the parties employed

any methodology to determine whether $250,000 is a “reasonable forecast” of the harm that could

be caused by a breach of the confidentiality provision. To the contrary, this amount is not

connected in any way to potential damages suffered by either party as a result of a potential breach

of the Agreement. Moreover, damages arising from a breach of the Settlement Agreement is readily

calculable through an expert report analyzing business loss. The cases cited by Plaintiff



                                            Page 14 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 15 of 18




demonstrate that courts have upheld liquidated damages for breach of confidentiality provisions

that are an order of magnitude less than the $250,000 at issue here. Accordingly, without further

discovery or evidence from the parties on this issue, it is premature to rule as a matter of law that

the liquidated damages provision satisfies the legal standard adopted in Wyoming.


       6. A PERMANENT INJUNCTION SHOULD NOT ISSUE IN THIS CASE
          BECAUSE ANY HARM TO PLAINTIFF IS NOT “IRREPARABLE” AND THE
          ABSENCE OF A DURATION TERM IN THE AGREEMENT PRECLUDES
          SPECIFIC PERFORMANCE BY PERMANENT INJUNCTION.

       The Wyoming Supreme Court has noted the extraordinary character of the remedy of

injunction and has stated that a court must proceed with caution and deliberation before

exercising the remedy. Rialto Theatre v. Commonwealth Theatres, Inc., 714 P. 2d 328, 332 (Wyo.

1986). “For a party to obtain a permanent injunction, it must prove: (1) actual success on the

merits; (2) irreparable harm unless the injunction is issued; (3) the threatened injury outweighs the

harm that the injunction may cause the opposing party; and (4) the injunction, if issued, will not

adversely affect the public interest." Southwest Stainless, LP v. Sappington, 582 F. 3d 1176, 1190 (10th

Cir. 2009). A district court may find irreparable harm, “based upon evidence suggesting that it is

impossible to precisely calculate the amount of damage plaintiff will suffer.” Id. at 1191 (citing

Equifax Servs., Inc. v. Hitz, 905 F.2d 1355, 1361 (10th Cir.1990)). Stated another way, “[i]f damages

can compensate a plaintiff an injunction will not lie. Holly Sugar Corporation v. Goshen County

Cooperative Beet Growers Association, 725 F.2d 564, 570 (10th Cir.1984).

       In this case, Plaintiff seeks a permanent injunction, arguing that irreparable harm will

occur if the Bonner Stinson interviews are published, including “information contained in the

Bonner Stinson Interviews, or materials quoting or referencing the Bonner Stinson Interviews.”

Plaintiff’s Mtn for Partial Summary Judgment [Doc. 74], p. 14. Not only does this request for

injunctive relief sweep beyond the scope of the “public records” exception to the confidentiality



                                            Page 15 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 16 of 18




provision of the Settlement Agreement, it also ignores why Plaintiff’s request for liquidated

damages is not an adequate remedy to compensate Plaintiff, thereby bringing into question how

“irreparable harm” could result unless a permanent injunction is issued. In other words, if this

court finds that the liquidated damages clause is an adequate measure of damages to Biles, then

Biles cannot simultaneously receive injunctive relief enjoining Schneider from publishing the

interviews.

       There is an additional basis to deny Plaintiff’s request for injunctive relief. Specifically, the

fact that the Settlement Agreement contains no specific duration term precludes the granting of a

permanent injunction, because such injunction would not be based on “precise terms capable of

enforcement.” See Cytogenix, Inc. v. Waldroff, 213 S.W.3d 479 (Tex. App. 2006). In Cytogenix, the

trial court entered a permanent injunction requiring specific performance of a licensing

agreement. The Texas court of appeals reversed the trial court, stating that “[e]ven if a missing

duration provision is not a material element of the contracts so as to deny enforcement entirely, it

nonetheless precludes specific performance by permanent injunction.” Id. at 488. The Texas court

noted that the jury found that the contract was not one of perpetual duration, and therefore the

agreement at issue did not support “perpetual injunctive enforcement.” Id.

       Here, the Settlement Agreement likewise does not contain any specific term or duration

provision. Even paragraph 6 of the Agreement, pertaining to non-disparagement, contains no

specific duration of enforcement. Because of this, issuing a permanent injunction would add a

duration term to the Agreement that is not actually part of the Agreement. As will be argued in a

future motion, the Wyoming Supreme Court has found that contracts of perpetual duration are

void and unenforceable. Police Protective Ass'n of Casper v. City of Casper, 575 P. 2d 1146, 1149

(Wyo.1978); see also, Jewell v. North Big Horn Hosp. Dist., 953 P. 2d 135, 138 (Wyo.1998); Mariano &

Assoc., PC v. Board of County Com'rs of Sublette County, 737 P. 2d 323, 326 (Wyo.1987). If the



                                            Page 16 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 17 of 18




Settlement Agreement is susceptible to the implication of a specific period of duration, then the

agreement would be terminated at will upon the giving of reasonable notice. Police Protective Ass’n

of Casper, 575 P. 2d at 1149, citing 17A C.J.S. Contracts § 398, pp. 478-480. For these reasons, the

Settlement Agreement is not one that a permanent injunction can be issued, because specific

performance for a perpetual or indefinite duration is contrary to Wyoming law.

                                          CONCLUSION

       The Wyoming Supreme Court stated that summary judgment may be appropriate “where

the parties' intent is clear such that reasonable minds could not differ.” Cordero, 67 P.3d at 621.

Here, there is considerable difference in how the parties view their past and present obligations

under the Settlement Agreement, including whether phrases and matters that were made public

during the underlying litigation are within the scope of the Settlement Agreement’s confidentiality

clause. For the reasons stated above, Defendants request that the court deny Plaintiff’s Motion for

Partial Summary Judgment.



Respectfully submitted this 18th day of May, 2020.
                                                         /s/ Gregory Costanza
                                                                    Gregory G. Costanza, Esq.
                                                                      Granite Peak Law, PLLC
                                                                                  P.O. Box 635
                                                                          Bozeman, MT 59771
                                                                 Gregory@granitepeaklaw.com
                                                                            (o) (406) 404-6533
                                                                            (c) (307) 264-2994
                 Attorney for Medport, LLC and Limited Scope Attorney for Defendant Schneider



                                   CERTIFICATE OF SERVICE

I hereby certify that on the 18th day of May, 2020, a copy of the foregoing document was served

on the following persons via CM/ECF:

Anna Reeses Olson #6-3692


                                            Page 17 of 18
        Case 2:19-cv-00048-NDF Document 84 Filed 05/18/20 Page 18 of 18




Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles




                                      Page 18 of 18
